
	
		II
		111th CONGRESS
		1st Session
		S. 581
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mr. Bennet (for himself,
			 Mr. Casey, Mr.
			 Johanns, and Mr. Sanders)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  and the Child Nutrition Act of 1966 to require the exclusion of combat pay from
		  income for purposes of determining eligibility for child nutrition programs and
		  the special supplemental nutrition program for women, infants, and children.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Military Family Nutrition Protection
			 Act of 2009.
		2.Income
			 eligibility
			(a)Child nutrition
			 programsSection 9(b) of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1758(b)) is amended by adding at the end the
			 following:
				
					(14)Combat
				pay
						(A)Definition of
				combat payIn this paragraph, the term combat pay
				means any additional payment under chapter 5 of title 37, United States Code,
				or otherwise designated by the Secretary to be appropriate for exclusion under
				this paragraph, that is received by or from a member of the United States Armed
				Forces deployed to a designated combat zone, if the additional pay—
							(i)is the result of
				deployment to or service in a combat zone; and
							(ii)was not received
				immediately prior to serving in a combat zone.
							(B)ExclusionCombat
				pay shall not be considered to be income for the purpose of determining the
				eligibility for free or reduced price meals of a child who is a member of the
				household of a member of the United States Armed
				Forces.
						.
			(b)Special
			 supplemental nutrition program for women, infants, and childrenSection 17(d)(2) of the Child Nutrition Act
			 of 1966 (42 U.S.C. 1786(d)(2)) is amended—
				(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(2)by inserting
			 after subparagraph (B) the following:
					
						(C)Combat
				payFor the purpose of determining income eligibility under this
				section, a State agency shall exclude from income any additional payment under
				chapter 5 of title 37, United States Code, or otherwise designated by the
				Secretary to be appropriate for exclusion under this subparagraph, that is
				received by or from a member of the United States Armed Forces deployed to a
				designated combat zone, if the additional pay—
							(i)is the result of
				deployment to or service in a combat zone; and
							(ii)was not received
				immediately prior to serving in a combat
				zone.
							.
				
